DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/07/22 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues claims 52-53 are cancelled, and other claims are corrected to overcome claim objections and rejections. 
The Examiner notes first as a formality that the text of claims 52-53 cannot be present in the filed claims, as this is an improper manner of notating cancelled claims. If the text to these claims (or any other cancelled claims) is present in the response to this action, a Notice of Non-compliance will be mailed for submitting claims not in accordance with 37 CFR 1.121(c). 
As regards claim amendments, the Examiner refers to the amended claims, which thanks to their clarification/amendments are now rejected with prior art. See below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Heart valve with axially and circumferentially folding skirt.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 55 is rejected for having new matter, since there isn’t support in the originally filed specification for the first and second points being aligned with one another circumferentially. The Examiner notes claim 48, from which this claim depends, has indicated that the first point is one for fixing the pulling string and the second point is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49-50, 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 49 is indefinite for claiming “the 2 to 8 pulling strings being the same as the pulling string”, and then further referencing “the pulling string”. First, since it appears 3 to 9 pulling strings are now referenced in the claim, it is unclear which pulling string is being referenced by addressing “the pulling string”. Further, while the claim states the 2 to 8 pulling strings “being the same as the pulling string”, this is unclear. Claim 45, from which this depends, has identified one pulling string. The claim accordingly might mean that there are “at least one pulling strings” in claim 45 and then in claim 49 “the at least one pulling string comprises 2 to 8 pulling strings”, but it might also be attempting to one pulling string which has 2 to 8 parts which Applicant has called different ‘strings’? Does it mean that the strings are the same in material or in some other way? Clarification is required.  
Claim 50 is indefinite for depending on claim 49.
Claim 55 is rejected since claim 48, from which this claim depends, has indicated that the first point is one for fixing the pulling string and the second point is for a turning of the pulling string through the skirt, and claim 45 has indicated that the pulling string is for transforming the skirt into an axially stacked configuration. A pulling string which is fixed at one circumferential point and passing through a skirt a point which is circumferentially aligned therewith would not be able to create an axially stacked configuration, as this doesn’t appear to make sense.

Claim Objections
Claims 45 and 47 are objected to because of the following informalities: 
Claims 45 and 47 are objected to since claim 45 refers to the skirt being “axially unfolded” and then both claims subsequently refer to the skirt as being in “the unfolded configuration”. While this doesn’t have proper antecedent basis in the claims, an additional issue exists in that both claim 45 and 47 are referring to “the unfolded and axial folds, and they do not necessarily exist at the same time (see claim 47), Applicant should first correct antecedence in the claim and then refer to the “unfolded configuration “as the “axially unfolded configuration” in order to avoid confusion throughout the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 45, 47, 64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al. (US 20190374337 A1) hereinafter known as Zamani.
Regarding claim 45 Zamani discloses an apparatus comprising: 
a stent (Figure 63 item 1202) which has a compressed configuration (Figure 65) and an expanded configuration (Figure 63), wherein the stent has a proximal and a distal end (Figure 63);
a flexible skirt (Figure 63 item 1402) with a distal end and a proximal end and which has (1) an axially unfolded configuration (Figure 65) where the skirt surrounds an outer periphery of the stent in the compressed configuration (Figure 65) so that the skirt extends between the distal and proximal ends of the stent in the compressed configuration (Figure 65 shows the skirt extending to/from points therebetween), and (2) a stacked configuration in which the skirt is folded and stacked axially when the stent is expanded (Figure 63) ;
wherein at least a portion of the skirt is fixed on the stent ([0254] the axially resilient portion 1402 of skirt 1400 is secured to the frame), and the apparatus is provided with a pulling string for driving the skirt to transform into the stacked configuration ([0254] the sutures are understood to be the pulling strings, since as the stent is transformed the sutures pull the skirt along with the stent), wherein the pulling string comprises a driving portion which operates in cooperation with the stent during expansion (e.g. the part of the suture which is attached to the stent) and a force exerting portion which is connected with the skirt and has an axial displacement relative to the stent under pulling of the driving portion during expansion of the stent so as to pull the skirt to be stacked (e.g. the part of the suture attached to the skirt which is changing from stacked/unstacked. This suture inherently undergoes some axial displacement as the skirt is displaced with the frame). 
Regarding claim 64 Zamani discloses the apparatus of claim 45 substantially as is claimed,
wherein Zamiani further discloses the apparatus includes at least one valve (abstract).
Regarding claim 47 Zamani discloses the apparatus of claim 45 substantially as is claimed,
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamani as is applied above in view of LV et al. (US 20210282925 A1) hereinafter known as LV.
Regarding claim 46 Zamani discloses the apparatus of claim 45 substantially as is claimed,
wherein Zamiani further discloses the skirt doesn’t extend axially beyond tips of the distal end (Figure 63),
but is silent with regards to whether the distal end includes a sharp angled structure.
However, regarding claim 46 LV teaches that heart valve structures include barbs on an end (Figure 3a item 215). Zamani and LV are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Zamani so that there is a sharp angled structure on one end such as is taught by LV in order to prevent migration of the apparatus as a whole after implantation, ensuring safety for the patient receiving the apparatus. 

Claims 48-50, 54 is/are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Zamani as is applied above.
Regarding claim 48 Zamani discloses the apparatus of claim 45 substantially as is claimed,
wherein Zamani further discloses one end of the driving portion is connected with a first point of the stent for fixing the pulling string (since the sutures are connected to both the skirt and strut, they are understood to fix the pulling string at that location), and the driving portion is connected with the force exerting portion after passing through a second point of the stent for turning the pulling string (this is considered to be inherent, since the pulling string must inherently turn to be securing the stent to the skirt as is depicted in the figures of Zamani); 
but is silent with regards to whether or not the first and second points experience relative circumferential displacement.
However, regarding claim 48 the Examiner notes that whether or not there is circumferential displacement between the two points depends entirely on how snugly the sutures are tying the stent and skirt together. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Zamani so that there is a relative circumferential displacement between the first and second points is produced during expansion of the stent, at least on the level of a few microns, since the construction of some microscopic level of play to occur between the two structures, otherwise the risk of ripping the flexible skirt would be too great upon expansion of the stent. The slightly loose sutures would thus allow the stent to expand safely without perforating the seal, and would resultantly allow a miniscule amount of circumferential play between the two points. This type of “modification” is very well-understood within the engineering arts to ensure mechanical parts work together.
Regarding claims 49-50 Zamani teaches the apparatus of claim 48 substantially as is claimed,
wherein Zamani further discloses the stent includes a guiding hole (opening/space) for turning the pulling string at the second point of the stent (this is considered inherent as the sutures extend through the material which inherently forms a space). Zamani is further understood to disclose that more than one suture can be used (e.g. there are at least two sutures) (see for example, the disclosure throughout including [0125], [0136], [0137], [0173] [0252], etc. in which the disclosure references “sutures” not “a suture”. This is understood to disclose, or in the alternative teach, that more than one suture can be used for the purposes of the invention to secure the sealing member to the frame of the stent.)
Regarding claim 54 Zamani teaches the apparatus of claim 48 substantially as is claimed,
wherein Zamani further discloses the stent has a cylindrical meshed structure with a plurality of cells (Figures 57, 63),
but is silent with regards to the circumferential distance between the first and second points corresponding to 1-4 cells of the stent.
However, regarding claim 54 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circumferential distance between first and second points so that they lie at least 1 cell apart, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well with the first and second points separated as disclosed by Zamani.

Claims 51 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamani as is applied above in view of Braido et al. (US 20170189174 A1) hereinafter known as Braido.
Regarding claim 51 Zamani teaches the apparatus of claim 48 substantially as is claimed,
but is silent with regards to the pulling string threading in/out of the skirt axially after passing through the second point of the stent.
However, regarding claim 51 Braido teaches that a skirt can include two or more threading holes through which a pulling string can thread (Figure 7d). Zamani and Braido are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Zamani so that the pulling string threads in/out of the skirt as is taught by Braido since this is a known method to secure a stent to a mobile skirt which allows stent expansion/contraction while maintaining a connection between the skirt and stent. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Zamani.
Regarding claim 56 the Zamani Braido Combination teaches the apparatus of claim 51 substantially as is claimed,

wherein the pulling string and skirt are connected by connecting an end of the pulling string distant from the first point at the distal end of the skirt and the second point is located at or adjacent the proximal end of the skirt, and wherein the axial position of the first point is further away from the proximal end of the skirt than the second point (see the explanation/rejection to claim 51 above. The Combination is understood to render such a configuration obvious in light of Braido).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/15/22